Case: 14-10272   Date Filed: 08/28/2014   Page: 1 of 5


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10272
                        Non-Argument Calendar
                      ________________________

         D.C. Docket Nos. 1:13-cv-20992-KAM; 12-bkc-01415-LMI

In Re: DONALD ALAN TOBKIN,

                                                                        Debtor.
_________________________________________________

DONALD ALAN TOBKIN,

                                                            Plaintiff-Appellant,

                                  versus

THE FLORIDA BAR,

                                                          Defendant-Appellee.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 28, 2014)
                 Case: 14-10272        Date Filed: 08/28/2014       Page: 2 of 5


Before HULL, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

       Donald Alan Tobkin appeals the district court’s affirmance of the

bankruptcy court’s denial of his motion to dismiss an adversary proceeding

brought by The Florida Bar (the Bar) and granting the Bar’s motion for summary

judgment. Tobkin presents one issue for our consideration: whether the

bankruptcy court erred in finding that the Bar’s cost judgment against him was

non-dischargeable because the Bar was a “governmental unit” for purposes of 11

U.S.C. § 523(a)(7).1 After careful review, we affirm.

       In March 2010, Tobkin was disbarred from practicing law in Florida for five

years. In addition, the Supreme Court of Florida entered a cost judgment of

$12,217.39 against him as a disciplinary fine and penalty. In September 2011

Tobkin filed for bankruptcy. The Bar filed an adversary proceeding against

Tobkin in bankruptcy court in May 2012, seeking a determination that its claim

was non-dischargeable under 11 U.S.C. § 523(a)(7). Section 523(a)(7) of the

Bankruptcy Code provides that a debt is non-dischargeable to the extent it is a

“fine, penalty, or forfeiture payable to and for the benefit of a governmental unit,

and is not compensation for actual pecuniary loss.” 11 U.S.C. § 523(a)(7)

1
  The Table of Contents of Tobkin’s opening brief mentions the bankruptcy court’s alleged
failure to reserve jurisdiction so that he could plead counterclaims against the Bar, but he offers
no argument in support of this issue. Thus, he has abandoned this claim. See Access Now, Inc.
v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).
                                                 2
              Case: 14-10272     Date Filed: 08/28/2014   Page: 3 of 5


(emphasis added). After the Bar moved for summary judgment, Tobkin served the

Bar with four sets of requests for admission. Among the requests for admission

was that the Bar “is not a government entity.” (Emphasis added). In its response,

the Bar stated: “Admitted.”

      In November 2012, the bankruptcy court found that the Bar was a

“governmental unit” for purposes of § 523(a)(7). The bankruptcy court concluded

that, because the Bar was an agency or instrumentality of the Supreme Court of

Florida, it was a governmental unit under 11 U.S.C. § 101(27). And the

bankruptcy court determined that the cost judgment against Tobkin was in the

nature of a “fine” or “penalty” under § 523(a)(7). Thus, the bankruptcy court

reasoned that Tobkin’s debt to the Bar was non-dischargeable under § 523(a)(7).

The district court affirmed.

      We review the bankruptcy court’s factual and legal conclusions using the

same standards of review as the district court. In re Mitchell, 633 F.3d 1319, 1326

(11th Cir. 2011). We review the bankruptcy court’s factual findings for clear error,

and we review the legal conclusions of both the bankruptcy court and the district

court de novo. Id.

      Under the Florida Constitution, the Supreme Court of Florida has “exclusive

jurisdiction to regulate the admission of persons to the practice of law and the

discipline of persons admitted.” Fla. Const. art. V, § 15. The Supreme Court of


                                          3
              Case: 14-10272     Date Filed: 08/28/2014    Page: 4 of 5


Florida has promulgated the Rules Regulating the Florida Bar, which designate

“[t]he board of governors, grievance committees, and referees” as “agencies of the

Supreme Court of Florida.” R. Regulating Fla. Bar 3–3.1. From this, the United

States Bankruptcy Court for the Middle District of Florida has concluded that the

Bar is a “governmental unit” under § 101(27). In re Cillo, 159 B.R. 340, 342

(Bankr. M.D. Fla. 1993), aff’d, 165 B.R. 46 (M.D. Fla. 1994). A number of other

courts have also concluded that attorney disciplinary organizations are

governmental units. See, e.g., In re Wade, 948 F.2d 1122, 1123–25 (9th Cir.

1991); Betts v. Att’y Registration & Disciplinary Comm’n, 165 B.R. 870, 872–73

(N.D. Ill. 1994); In re Smith, 317 B.R. 302, 306–08 (Bankr. D. Md. 2004); In re

Borowski, 216 B.R. 922, 924 (Bankr. E.D. Mich. 1998); In re Williams, 158 B.R.
488, 490–91 (Bankr. D. Idaho 1993); In re Haberman, 137 B.R. 292, 294–95

(Bankr. E.D. Wis. 1992). In the context of a lawsuit against the Bar brought under

42 U.S.C. § 1983, this Court has similarly concluded that “state action . . . clearly

exist[ed]” in the Bar’s denial of attorney certification. Doe v. Fla. Bar, 630 F.3d
1336, 1342 (11th Cir. 2011). Thus, while we have never held expressly that a state

bar association acting in the context of attorney discipline is a governmental unit,

the clear weight of persuasive authority supports that conclusion.

      We find that the bankruptcy court did not err in concluding that the Bar is a

governmental unit. Tobkin has presented no legal argument to the contrary, and


                                           4
              Case: 14-10272     Date Filed: 08/28/2014    Page: 5 of 5


instead relies solely on the Bar’s admission during discovery that it is not a

“government entity.” But reliance on that admission is misplaced in part because

an admission to such a legal conclusion was not proper under Federal Rule of Civil

Procedure 36. A party may not request an admission of a legal conclusion under

Rule 36, but only “facts, the application of law to fact, or opinions about either.”

Fed. R. Civ. P. 36(a)(1); cf. Playboy Enters., Inc. v. Welles, 60 F. Supp. 2d 1050,

1057 (S.D. Cal. 1999) (“Requests for admissions cannot be used to compel an

admission of a conclusion of law.”). Additionally, Tobkin’s reference to

“government entity” in his request for admission did not put the Bar on notice that

the request was meant to elicit an admission concerning § 523(a)(7), which refers

to a “governmental unit.” The two phrases are self-evidently different.

      AFFIRMED.




                                           5